                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF VIRGINIA
                                         ROANOKE DIVISION

 PATRICIA LUPOLE, Administrator of the                       )
 Estate of Gary Lupole, deceased,                            )
                                                             )
               Plaintiff,                                    )
                                                             )     Civil Action No. 7:17-cv-00355
 v.                                                          )
                                                             )     By: Elizabeth K. Dillon
 UNITED STATES OF AMERICA, and                               )         United States District Judge
 CHESLEY HINES, M.D.,                                        )
                                                             )
                Defendants.

                                 MEMORANDUM OPINION AND ORDER

           This is a wrongful death action brought by Patricia Lupole, Administrator of the Estate of

Gary Lupole, against the United States of America1 and Chesley Hines, M.D. Dr. Hines moves

to strike Lupole’s rebuttal expert witness reports. (Dkt. No. 90.) He argues, generally, that four

rebuttal medical expert witness reports submitted by Lupole are not proper rebuttal reports under

the Federal Rules of Civil Procedure. For the reasons stated below, the court disagrees, and Dr.

Hines’ motion is denied.

           Federal Rule of Civil Procedure 26(a)(2)(D)(ii) provides that a rebuttal expert disclosure

can be made after the opposing party’s disclosure “if the evidence is intended solely to contradict

or rebut evidence on the same subject matter identified by another party.” Case law in the Fourth

Circuit explains that rebuttal evidence is “evidence provided by a party ‘to explain, repel,

counteract, or disprove facts given in evidence by the opposing party.’” Scott v. Clarke, Civil

Action No. 3:12-cv-00036, 2014 WL 5386882, at *4 (W.D. Va. Oct. 22, 2014) (quoting United

States v. Moore, 532 F. App’x 336, 338 (4th Cir. 2013)); see also United States v. Byers, 649


           1
               The claims against the United States were dismissed as time-barred. (8/22/18 Mem. Op. and Order, Dkt.
No. 81.)
F.3d 197, 213 (4th Cir. 2011) (“Rebuttal evidence is defined as evidence given to explain, repel,

counteract, or disprove facts given in evidence by the opposing party” or “that which tends to

explain or contradict or disprove evidence offered by the adverse party”). Proper rebuttal is

“introduced only to counter new facts presented in the [adversary’s] case in chief,” including

either “surprise evidence” presented by the other party or “evidence unavailable earlier through

no fault of the plaintiff.” Allen v. Prince George’s Cnty., Md., 737 F.2d 1299, 1305 (4th Cir.

1984). A party “may not use rebuttal as an attempt to introduce evidence that he should have

introduced in his case-in-chief.” Steele v. Kenner, 129 F. App’x 777, 780 (4th Cir. 2005).

        Lupole offered rebuttal reports from the following experts: Dr. Bennett D. Cecil

(gastroenterology), Dr. Alain Ades (gastroenterology, hepatology, internal medicine), Dr. Peter

Schulman (cardiology), and Dr. Arnold M. Schwartz (pathology). Lupole argues that these

reports are offered to “repel, counteract, or disprove” the expert opinions offered by defendants

in this action. The court agrees. For example, Dr. H. Richard Allen (gastroenterology), Dr.

Herbert Bonkovsky (gastroenterology), and Dr. Edward V. Platia (cardiology) asserted in their

expert disclosures for Dr. Hines that Mr. Lupole did not die from liver cancer, but from an

independently-caused myocardial infarction (MI).2 In response, Dr. Cecil explains that cancer

causes a hypercoagulable state in which the patient has a nearly threefold risk of an MI caused

by the cancer, as compared to patients without cancer. Thus, Dr. Cecil explains that even if Mr.

Lupole suffered an MI on February 2, 2012, there is a strong causal link between his liver cancer

and a heart attack. (See Ex. 2, Dkt. No. 93-12 page 3 of 9.) This is just one of several examples

detailed in Lupole’s briefing. Lupole’s briefing clearly demonstrates that the anticipated




        2
            On October 1, 2018, Dr. Hines adopted the expert report of the United States’ witness Dr. William A.
Fintel, and supplemental briefing was filed with regard to rebuttal of his expected testimony.

                                                         2
testimony of its rebuttal experts indeed rebuts the opinions of Dr. Hines’ experts, including Dr.

Fintel.

          More generally, Dr. Hines takes issue with the fact that while Lupole disclosed only one

medical expert witness in her initial disclosure (from Dr. Cecil), Lupole is now attempting to

introduce three new medical expert witnesses in rebuttal. This argument glosses over the fact

that Dr. Hines introduced three medical experts in response to the one initially disclosed by

Lupole. Dr. Hines also argues that the rebuttal experts should have been disclosed initially

because it was not a surprise that the predominant issue in this case is whether Mr. Lupole died

as a result of hepatocellular cancer (HCC). Dr. Cecil provided an opinion on causation in his

initial report, and Dr. Hines responded with doctors from a variety of fields and specialties to

counter that evidence. Lupole was not required to anticipate the array of medical opinion

evidence that Dr. Hines would marshal to undermine Dr. Cecil’s initial expert report.

          For these reasons, Dr. Hines’ motion to strike Lupole’s expert witness rebuttal reports

(Dkt. No. 90) is DENIED. To the extent any rebuttal opinions offered at trial exceed the scope

of proper rebuttal testimony, Dr. Hines may object appropriately.

          Entered: September 24, 2019.



                                               /s/ Elizabeth K. Dillon
                                               Elizabeth K. Dillon
                                               United States District Judge




                                                   3
